COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  CLAUDIA PATRICIA ROCHA SOLIS,                   §               No. 08-18-00101-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                120th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20170D03568)

                                              §
                                            ORDER

       Pending before the Court is the State’s motion to forward a portion of State’s Exhibit 6 for

the Court’s review in this appeal. The State’s motion establishes that (1) State’s Exhibit 6 is the

methamphetamine introduced into evidence with a chain of custody document entitled “Property

and Evidence Voucher”; and (2) State’s Exhibit 6 is in the possession of the El Paso County

Sheriff’s Office. The State requests that the Court order the Sheriff’s Office to forward only the

“Property and Evidence Voucher” to the El Paso County District Clerk so that it can be forwarded

to this Court for its use in the disposition in this appeal. See TEX.R.APP.P. 34.6(g)(1). The motion

is GRANTED.

       Accordingly, the Court ORDERS Jaqueline Armas, EPCSO/CID Evidence Clerk with the

Sheriff’s Office of El Paso County, Texas, to deliver only the original documentation portion of

State’s Exhibit 6 entitled “Property and Evidence Voucher” to the District Clerk of El Paso County

                                                 1
by February 4, 2019. The District Clerk shall forward the original documentation portion of State’s

Exhibit 6 to this Court on or before February 14, 2019. After the final disposition of this appeal,

the Court will return the original exhibit to the District Clerk of El Paso County, Texas, who shall

return the original exhibit to the El Paso County Sheriff’s Office.

       IT IS SO ORDERED this 25th day of January, 2019.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2